                                  I




                          1 McCormick, Barstow, Sheppard,
                            Wayte & Carruth LLP
                          2 Michael A. Pintar
                            Nevada Bar No. 3789
                          3 michael.pintar@mccormickbarstow.com
                            241 Ridge Street, Suite 300
                          4 Reno, Nevada 89501
                                      Telephone: (775) 333-0400
                              5 Facsimile: (775) 333-0412

                          6 Attorneys for State Farm Mutual Automobile
                            Insurance Company
                          7

                              8
                                                                 UNITED STATES DISTRICT COURT
                          9
                                                          DISTRICT OF NEVADA, NORTHERN DIVISION
                        10

                        11
                                      HEATHER SLOANE,                                  Case No. 3:19-cv-00648-MMD-WGC
                        12
                                                  Plaintiff,                           STIPULATION AND [PROPOSED]
                        13                                                             ORDER TO EXTEND TIME TO FILE
                                           V.                                          REPLY IN SUPPORT OF DEFENDANT'S
                        14                                                             MOTION TO DISMISS, OR IN THE
                           STATE FARM MUTUAL AUTOMOBILE                                ALTERNATIVE, TO
                        15 INSURANCE COMPANY, an insurance                             SEVER/BIFURCATE AND TO STAY
                           company; and DOES 1-25 and XYZ                              CLAIMS FOR BAD FAITH (First Request)
                        16 Corporations, inclusive,

                        17                        Defendants.

                        18

                        19                 The parties hereto, by and through their undersigned counsel, hereby stipulate and agree that
                       20 Defendant, State Farm Mutual Automobile Insurance Company, may have a seven (7) day extension

                        21 of time in which to file its Reply in Support of Defendant's Motion to Dismiss, or in the Alternative,

                       22 to Sever/Bifurcate and to Stay Claims for Bad Faith.

                       23 ///

                       24 ///

                       25 ///

                       26 ///

                       27 ///

                       28         / / / 3:19-CV-00648-MMD-WGC
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
                                          STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE REPLY IN SUPPORT OF
   CARRUTH LLP                        DEFENDANT'S MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO SEVER/BIFURCATE AND TO STAY
241 RIDGE STREET. SUITE 300
                                                                   Pl AIMS; FOT? RAn FAITH rFirsf Rp.niiesrt
                              1          Accordingly, Defendant shall have up to and including Monday, December 9, 2019, to file the
                              2 Reply.

                              3          DATED this 2nd day of December, 2019

                              4                                            McCORMICK, BARSTOW, SHEPPARD,
                                                                           WAYTE & CARRUTH LLP
                              5
                              6
                              7                                            By           Isl Michael A. Pintar
                                                                                 Michael A. Pintar
                              8                                                  Nevada Bar No. 3789
                                                                                 241 Ridge Street, Suite 300
                              9
                                                                                 Reno, Nevada 89501
                          10                                                     Tel. (775) 333-0400
                                                                                 Attorneys for State Farm Mutual Automobile
                          11                                                     Insurance Company

                          12
                          13             DATED this 2nd day of December, 2019
                          14                                               ROSE LAW OFFICE
                          15
                          16
                                                                           By           Isl Sean P. Rose
                          17                                                     Sean P. Rose
                                                                                 Thomas R. Brennan
                         18                                                      150 West Huffaker Lane, Suite 101
                                                                                 Reno, Nevada 89511
                         19
                                                                                 Tel. (775) 824-8200
                         20
                                                                                 Attorneys for Plaintiff
                         21
                         22                                                   ORDER
                         23              IT IS SO ORDERED.
                         24              DATED: this __
                                                     3rd day of December, 2019.

                         25

                         26
                                                                                UNITED STATES DISTRICT JUDGE
                         27
                         28
                                                                              2                     3:19-cv-00648-MMD-WGC
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
                                      STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE REPLY IN SUPPORT OF
   CARRUTH LLP                    DEFENDANT'S MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO SEVER/BIFURCATE AND TO STAY
241 RIDGE STREET, SUITE 300
                                                           rr .A TMS FOR RA n FAITH (First Reouest)
                                 I
                                     Case 3:19-cv-00648-MMD-WGC Document 16 Filed 12/02/19 Page 3 of 3




                             1                                   CERTIFICATE OF SERVICE

                             2             I hereby certify that on this 2nd day of December, 2019, a true and correct copy

                         3 of STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE REPLY IN

                             4 SUPPORT OF DEFENDANT'S MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO

                             5 SEVER/BIFURCATE AND TO STAY CLAIMS FOR BAD FAITH (First Request) was served

                             6 via the United States District Court CM/ECF system on all parties or persons requiring notice.

                             7

                         8                                               By /s/ Jennifer Heston
                                                                              Jennifer Heston, an Employee of
                         9                                                   MCCORMICK, BARSTOW, SHEPPARD,
                                                                             WAYTE & CARRUTH LLP
                       10

                       11

                       12        081133-0000126480766.1

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                      20

                      21

                       22

                      23

                       24

                      25

                      26

                      27

                      28                                                                              3:19-CV-00648-MMD-WGC
                                                                              3
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
                                         "STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE REPLY IN SUPPORT OF
   CARRUTH LLP                       DEFENDANT'S MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO SEVER/BIFURCATE AND TO STAY
2^ RIDGE STREET. SUITE 300
                                                                PT .ATMS; FOR RAD FATTH CFirst Reauestt
